+++DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites the limitation "the soft plastic material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corniello (US 3,132,647) in view of Danielian (US 2013/0125902 A1).
Regarding claim 1, Corniello discloses an oral appliance for treating snoring and/or sleep apnea of a subject (see Fig. 3 and Col. 1 lines 7-8), comprising:
a hard plastic dental tray (18) having an anterior portion, a posterior portion, a right side, a left side, an upper side, a lower side, a buccal side, a lingual side, an inner surface, and an outer surface, wherein the upper side and lower side of the dental tray (18) are generally planar (see Modified Fig. 3 of Corniello and Col. 2 lines 66-69; mounting means 18 is a dental tray as it has a u-shaped cavity 20 for receiving teeth 16 and mounting means 18 is made out of plastic, thus making it a hard plastic dental tray, and as labeled in Modified Fig. 3 of Corniello, the dental tray 18 has an anterior portion or the front portion of the dental tray, a posterior portion or the back portion of the dental tray where the molars would be, a right side, a left side, an upper side which is the side where the cavity 20 is located and an opposite lower side which is not shown in Modified Fig. 3 of Corniello but is the bottom of dental tray 18, a buccal side which is the side facing the cheek of a user, a lingual side which is the side toward the user’s tongue, an inner surface which is where the cavity 20 is located and an outer surface 
	a receptacle (20) bounded by the inner surface of the dental tray (18) (see Modified Fig. 3 of Corniello and Col. 2 lines 66-69; the dental tray 18 has a u-shaped groove or cavity 20 which receives the user’s teeth 16 and is bounded by the inner surface of the dental tray);
	a hard plastic transpalatal bar (22) having a right side, a left side, an upper side, a lower side, an anterior side, and a posterior side (see Modified Fig. 3 of Corniello and Col. 2 lines 70-72; central web 22 is a hard plastic transpalatal bar as it is to lie against the roof of the user’s mouth and is made out of plastic material, and has a longitudinal extent greater than its width (applicant’s specification page 4 paragraph [0022] for the definition of bar), and as  labeled in Modified Fig. 7 of Corniello, central web 22 has a right side, a left side, an upper side and an opposite lower side which is not shown in the figure as only the top part of dental tray 18 is being shown but is the bottom side of central web 22, an anterior or front side, and a posterior or back side of central web 22), wherein the transpalatal bar (22) is attached to and extends between the left lingual side of the dental tray (18) and the right lingual side of the dental tray (18) (see Modified Fig. 3 of Corniello; central web 22 is attached to and extends between the left and right lingual sides of dental tray 18); and 
	a tongue restrainer (45) having a proximal end and a distal end (see Modified Fig. 3 of Corniello; pressing pad 45 is a tongue restrainer as it depresses the tongue, and has a proximal end and distal end labeled in Modified Fig. 3 of Corniello as the proximal end is the end where 
	(a) at least two spaced-apart metal wires in the proximal end of the tongue restrainer (45) (definition of wire: metal in the form of a usually very flexible thread or slender rod, https://www.merriam-webster.com/dictionary/wire, thus see Modified Fig. 3 of Corniello; element 50 of Corniello in Fig. 3 shows the two spaced-apart metal wires in the proximal end of pressing pad 45, as they are formed of stainless steel metal and are slender rods), wherein the proximal end of each wire is affixed to the posterior side of the transpalatal bar (see Modified Fig. 3 of Corniello and Col. 4 lines 1-8; the proximal end of each wire are formed with serrations or teeth 50 in order to be affixed to the posterior side of central web 22), the wires extending distally away from the posterior side of the transpalatal bar (22) (see Modified Fig. 3 of Corniello; the wires extend distally away from the posterior side of central web 22 towards support arm 44 and pressing pad 45);
	(b) a hard tongue-contacting portion (45) having an anterior end, a posterior end, a right side, a left side, an upper surface, a lower surface, and radiused edges (see Modified Fig. 3 of Corniello; pressing pad 45 is made from stainless steel and thus is a hard tongue-contacting portion as pressing pad 45 depresses the tongue of a user, and as labeled in Modifed Fig. 3 of Corniello, pressing pad 45 has an anterior end which is the front end of pressing pad 45, a posterior end which is the back end of pressing pad 45, a right side, a left side, an upper surface which is the top of pressing pad 45 and an opposite lower surface which is not labeled/shown in Fig. 3 of Corniello as only the top of pressing pad 45 is shown in the figures but is the opposite lower surface of pressing pad 45, and radiused edges which are the rounded edges of pressing 
	Corniello does not disclose a plastic tongue-contacting portion. 
	However, Danielian teaches an analogous oral appliance (see Abstract and Fig. 1A) and an analogous tongue-contacting portion (112) wherein the tongue-contacting portion (112) is a hard plastic tongue-contacting portion (see Fig. 1A and [0054]; tongue depressor 112 is a tongue-contacting portion as it depressed the tongue and is formed of non-toxic and stable material, such as plastic) providing a material that is suitably non-toxic and stable (see [0054]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the tongue-contacting portion (45) of Corniello to be of a plastic material as taught by Danielian to have 

    PNG
    media_image1.png
    495
    607
    media_image1.png
    Greyscale

Modified Fig. 3 of Corniello. 
	Regarding claim 2, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the tongue restrainer (45 of Corniello) extends downwardly from the proximal end of the tongue restrainer (45 of Corniello) to the distal end of the tongue restrainer (45 of Corniello) (see Modified Fig. 3 of Corniello; pressing pad 45 of Corniello extends downwardly from the proximal end to the distal end as seen in Modified Fig. 3 of Corniello as support arm 44 of Corniello extends downwardly). 
	Regarding claim 3, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the tongue-contacting portion 
Regarding claim 4, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the posterior end of the tongue-contacting portion (45 of Corniello) is rounded (see Modified Fig. 3 of Corniello; the posterior end of pressing pad 45 of Corniello is rounded as seen in the figure).  
	Regarding claim 6, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the transpalatal bar (22 of Corniello) is arcuate in shape (see Fig. 3 of Corniello; central web 22 of Corniello is arcuate in shape or is curved in shape as seen in the figures as central web 22 of Corniello must fit snug against the roof of a user’s mouth). 
	Regarding claim 8, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the wires are made from an alloy of cobalt, chromium, nickel, molybdenum (see Col. 3 lines 60-64 et seq. Col. 4 lines 1-10 of Corniello; the wires are made from stainless steel, which is an alloy that is made from cobalt, chromium, nickel, and molybdenum, see https://www.scientificamerican.com/article/why-
	Regarding claim 10, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses a method of treating snoring or sleep apnea (see Col. 1 lines 7-8 of Corniello), comprising the step of placing the oral appliance of claim 1 on maxillary dentition or mandibular dentition of a subject in need thereof, thereby ameliorating or preventing snoring or apnea in the subject (see Col. 1 lines 7-8 of Corniello and Col. 2 lines 66-69 of Corniello; the oral appliance of claim 1 is placed on the maxillary dentition as mounting means 18 of Corniello is placed on the upper teeth 16 of a user). 
	Regarding claim 11, Corniello in view of Danielian discloses the invention as discussed in claim 10. Corniello in view of Danielian further discloses wherein the appliance is placed on the maxillary dentition of the subject (see Col. 2 lines 66-69 of Corniello and Fig. 1 of Corniello; the oral appliance is placed on the maxillary dentition as mounting means 18 of Corniello is placed on the upper teeth 16 of a user).  
	Regarding claim 13, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the receptacle (20 of Corniello) is configured to receive maxillary or mandibular teeth of the subject (see Fig. 1 of Corniello and Col. 2 lines 66-69 of Corniello; u-shaped groove or cavity 20 of Corniello is molded to conform to the upper set of teeth 16 of Corniello and thus cavity 20 of Corniello is configured to receive maxillary teeth of the subject). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corniello in view of Danielian further in view of Tielemans (US 2001/0027793 A1).
	Regarding claim 5, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the proximal ends of the metal wires are embedded in the transpalatal bar (22 of Corniello) (see Modified Fig. 3 of Corniello and Col. 4 lines 1-10 of Corniello; the proximal ends of the metal wires of Corniello are formed with teeth 50 of Corniello which are embedded into central web 22 of Corniello as seen in Fig. 3 of Corniello).
	Corniello in view of Danielian does not disclose wherein the distal ends of the metal wires are embedded in the tongue-contacting portion. 
	However, Tielemans teaches analogous metal wires (3c, 3d) wherein the distal ends of the metal wires (3c, 3d) are embedded in the tongue-contacting portion (3b) (see Figs. 1-3; spring wires 3c, 3d each have distal ends which are the ends that are embedded into pellotte 3b, which is a tongue contacting portion as pellotte 3b presses against the tongue, as they are away from the point of attachment to the plate 1) providing wires that directly apply sufficient force to the tongue contacting portion so that the tongue contacting portion presses against the tongue of a user (see [0014]), and the connection allows the movement of the tongue contacting portion to be operated by the wires so that the airway is more effectively opened (see [0016]) which helps to reduce snoring and sleep apnea (see [0001]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal wires in the device of Corniello in view of Danielian to have the distal ends embedded in the tongue-contacting portion as taught by Tielemans to have provided an improved oral appliance that provides wires that directly apply sufficient force to the tongue contacting portion so that the tongue .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corniello in view of Danielian further in view of Danielian.
	Regarding claim 9, Corniello in view of Danielian discloses the invention as discussed in claim 1. Corniello in view of Danielian further discloses wherein the at least two spaced-apart metal wires comprise a first wire and second wire (see Fig. 3 of Corniello; support arm 44 of Corniello are cut into two and thus form a first wire and a second wire as seen in Fig. 3 of Coniello where numeral 50 of Corniello is shown). 
	Corniello in view of Danielian does not disclose each wire comprising a laterally extending middle portion which forms a partial loop. 
	However, Danielian teaches an analogous first wire (110) and second wire (110) (see Fig. 1A and 1C) comprising a laterally extending middle portion which forms a partial loop (see Figs. 1A and 1C; spine 110 is made up of a first wire and a second wire as best seen in Fig. 1C and each wire comprises a laterally extending middle portion which forms a partial loop as the wires extend laterally outward from retention portion 122 and do not cross itself) providing metal wires that provide structural integrity to the oral appliance so that there is tension that pushes 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first wire and second wire in the device of Danielian with the first and second wires of Danilian that each comprise a laterally extending middle portion which forms a partial loop to have provided an improved oral appliance that provides metal wires that provide structural integrity to the oral appliance so that there is tension that pushes down on the tongue with the tongue depressor and provides quick angular adjustability to the tongue depressor (see [0054]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corniello in view of Danielian further in view of HADAS (US 2018/0125701 A1).
	Regarding claim 12, Corniello in view of Danielian discloses the invention as discussed in claim 10. 
	Corniello in view of Danielian does not disclose wherein the appliance is placed on the mandibular dentition of the subject.
	However, HADAS teaches an analogous oral appliance (see Fig. 1A and [0052]; intra-oral device 10 is depicted as being secured to the teeth of the upper jaw of a user, but intra-oral device 10 may similarly be desired and manufactured to secure to the teeth in the lower jaw or mandibular dentition of the user) providing an inta-oral device that is also able to be manufactured to be secured to the teeth in the lower jaw of a user (see [0052]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oral appliance in the device .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corniello in view of Danielian further in view of Greenburg (US 2016/0278974 A1).
Regarding claim 14, Corniello in view of Danielian discloses the invention as discussed in claim 1.
	Corniello in view of Danielian does not disclose wherein the dental tray is made from acrylic. 
	However, Greenburg discloses an analogous dental tray (1) wherein the dental tray (1) is made from acrylic (see Fig. 1 and [0021]; securing means 1 is a dental tray as it is configured to fit over a user’s teeth and is made from acrylic) providing an acrylic material that is able to be molded to fit securely over the teeth of a patient (see [0021]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the dental tray in the device of Corniello in view of Danielian to be an acrylic material as taught by Greenburg to have provided an improved oral appliance that is able to be molded to fit more securely over the teeth of a patient (see [0021]). 
Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corniello in view of Danielian further in view of Fisher et al. (referred to as “Fisher”) (US 2011/0162658 A1).
Regarding claim 7, Corniello in view of Danielian discloses the invention as discussed in claim 14. 
	Corniello in view of Danielian does not discllse wherein the soft plastic material is thermoplastic. 
	However, Fisher teaches an analogous oral appliance (10) (see Figs. 1-3) wherein the soft plastic material (50) is thermoplastic (see Figs. 1-3 and [0019]; formable material 50 is made out of ethylene vinyl acetate copolymer resin, which is a soft plastic material and more specifically is a thermoplastic material as it is a polymer material which may be softened by heat and hardened by cooling) providing a mouth guard which can be molded by the consumer to provide a more comfortable fit (see [0004]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the receptacle (18 of Corniello) in the device of Corniello in view of Danielian with a thermoplastic material as taught by Fisher to have provided an improved oral appliance that provides a mouth guard which can be molded by the consumer to provide a more comfortable fit (see [0004]).
Regarding claim 15, Corniello in view of Danielian discloses the invention as discussed in claim 1.
	Corniello in view of Danielian does not disclose further comprising a thermoplastic material in the receptacle, wherein the thermoplastic material can be molded to fit maxillary or mandibular dentition of the subject. 
	However, Fisher teaches an analogous oral appliance (10) (see Figs. 1-3) and an analogous receptacle (20) wherein a thermoplastic material (50) in the receptacle (20), wherein 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the receptacle (18 of Corniello) in the device of Corniello in view of Danielian with a thermoplastic material as taught by Fisher to have provided an improved oral appliance that provides a mouth guard which can be molded by the consumer to provide a more comfortable fit (see [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.H./Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786